Putnam Investments One Post Office Square Boston, MA 02109 December 3, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Reg. Nos. (333-515) (811-07513)), on behalf of Putnam Low Volatility Equity Fund, Putnam Short Duration Income Fund, Putnam Short Term Investment Fund and Putnam Strategic Volatility Equity Fund series (The “Funds”) Post-Effective Amendment No. 222 to Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Funds hereby certify that the forms of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 222 to the Funds’ Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on November 25, 2015. Comments or questions concerning this certificate may be directed to James F. Clark at 1-800-225-2465, ext. 18939. Very truly yours, PUTNAM FUNDS TRUST On behalf of Putnam Low Volatility Equity Fund, Putnam Short Duration Income Fund Putnam Short Term Investment Fund and Putnam Strategic Volatility Equity Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq. Ropes & Gray LLP
